REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 5-9 are allowed as the prior art does not teach or suggest the applicant’s invention.
The amended claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

US 9,802,562 to Yasunori teaches a wiper motor 7 in Fig. 4. The power line 14 is connected to a first terminal of the motor, power line 6 connected to a second terminal of the motor with power supplied from the batteries 1 and 2. The reference 13 controls connection and disconnection of the power line 14 through energizing wiring. The wiper motor 7 is supplied with power from one of the main batteries via aswitch means 18a and Fig. 4 shows contact t2 of relay 13 controlling connection and disconnection between the battery and the first terminal. The microcomputer 32 controls the wiper ECU and the relays to monitor voltage vd to detect abnormal condition in which case the processing proceeds to use contacts t1, t2.

None of the prior arts teaches the combination of claims 5 and 7, specifically the following limitations:

 “an off switch formed of a metal-oxide semiconductor field-effect transistor (MOSFET) and including a gate connected to the electronic control unit, a drain connected to one of a wiring through which an electric power is supplied from the first control switch to the first terminal or a wiring through which the electric power is supplied from the second control switch to the second terminal, and a source connected to a ground potential point, wherein 
                the electronic control unit is configured to 
                monitor a potential of the single battery
                turn on the first control switch to energize from the single battery to the first terminal in response to determining that a power failure has not occurred based on the monitored potential 
when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor, the electronic control unit stops energization from the single battery to the wiper motor and turns on the off switch, 
the first energizing wiring is provided with a fuse between the single battery and the first control switch, 
the second energizing wiring is connected to a portion of the first energizing wiring between the fuse and the first control switch, and 
the electronic control unit is connected to the portion of the first energizing wiring between the fuse and the first control switch to monitor the potential of the single battery”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        1/25/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846